Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 16, 2021

The Court of Appeals hereby passes the following order:

A21A1555. TRAYVIUS GARMON v. THE STATE.

      On April 14, 2021, the trial court entered its order revoking Trayvius Garmon’s
probation. Garmon, appearing pro se, filed a notice of appeal from the trial court’s
order. We, however, lack jurisdiction.
      An application for discretionary appeal is required to appeal an order revoking
probation. OCGA § 5-6-35 (a) (5); see Todd v. State, 236 Ga. App. 757, 758 (513
SE2d 287) (1999) (holding that where the underlying subject matter is probation
revocation, the discretionary appeal procedure applies); accord White v. State, 233
Ga. App. 873, 874 (505 SE2d 228) (1998). Garmon’s failure to follow the required
appellate procedure deprives us of jurisdiction. Accordingly, this appeal is hereby
DISMISSED.




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/16/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.